Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Soundar (US PGPub 20160212266), in view of Kikuchi (US PGPub 20100058343), in view of Marullo (US Patent 6044398), and further in view of Vitanov (US PGPub 20110083117) failed to disclose: a system, comprising: a storage component configured to store data; a processor configured to: store a first set of data generated during a first period of time in the storage component; generate a first partition in the storage component after the first period of time; store a second set of data generated during a second period of time after the first period of time into a second partition of the storage component; receive a request to return to a state associated with the first period of time; and swap the second partition with a third partition of the storage component in response to the request, wherein the second partition is temporarily disabled, wherein the third partition comprises a hidden portion of the storage component and wherein the hidden portion of the storage component is configured to be invisible to a user of a computing system, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Soundar, Kikuchi, Marullo and Vitanov discloses of a method for implementing a customizable enterprise automation test framework, the method comprising: receiving first definitions for a first enterprise website and second definitions for a second enterprise website, wherein the first definitions define workflows of test cases for the first enterprise website, and the second definitions define workflows of test cases for the second enterprise website; receiving selections for a first test workflow for the first enterprise website and a second test workflow for the second enterprise website; parsing, by a parser, the first definitions; and receiving results for the first test workflow and second test workflow, wherein an automation tool is configured to run the first test workflow and the second test workflow to generate the results.
Respectively, Soundar teaches of a workflow rule may be created with a Rule Triggering Event based on a pre-scheduled time (for example, Friday 5 pm, every Sunday 6 pm, or the like) specified by a user and a Rule Action that (i) generates one or more reports specified by the user, and (ii) sends the one or more reports via one or more communication modes (such as email, text, and the like) to one or more recipients specified by the user and/or publishes to user specified websites including, but not limited to, a company website, an intranet, a social media website, and the like.
Kikuchi teaches that normally, the workflow definition 131 describes only the behavior of the workflow engine 129 in process descriptions such as standardized forms of WS-BPEL (Web Service Business Process Execution Language) and WSDL (Web Service Definition Language). The behavior of the workflow engine 132 is defined in a workflow definition 134 (marked as Wf definition_2) included in the workflow system 102.
Marullo teaches that test cases were needed for testing transactions which could be stored in a definition file and run in conjunction with a tool to create web pages with all data needed to run tests and create setup files which could in turn be utilized by the other aforementioned automated tools for exercising the application APIs and straining the web server with replications of the virtual browser testing the web application and web server in question. test cases may be written for the banking transaction and stored in a definition file.  test cases may accordingly be written for the transactions under considerations such as banking transactions and stored in a definition file to be hereinafter described. This genautoAPI subsystem tool will then execute and create web pages with all of the data required to run the tests, and also will create setup files which may be utilized by the webrunner, webstrain, and other automated tools.
Vitanov teaches of a WSDL Parser 402 for parsing the WSDL definition of the Web Service 110 and building a WSDL model 406 containing the parsed elements of the definitions 300, 302, 303, 304 (see application template description above).  the server components 400 use descriptions of the service 110, such as defined in WSDL and/or BPEL, for parsing, such that the application template 107 is generated. The method comprises obtaining schema definitions of the service from a source and parsing the schema definitions for identifying an interface element. Data definitions 302 may be generated as a result of parsing any additional Web Service metadata such as BPEL definition.
However, the prior art, Soundar, Kikuchi, Marullo and Vitanov failed to disclose the following subject matter such as “wherein the definitions define functions referenced by the workflows for the enterprise website; parsing, by a parser, the definitions to generate an output for the test workflow; receiving results for and run the test workflow based on the output”.
Claim 12 is the system claim, similar to the claim 1, and claim 18 is the product claim, similar to the claim 1. Therefore, claims 1-20 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE U JEON/Primary Examiner, Art Unit 2193